Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

The amendments and arguments filed Dec. 21, 2021 are acknowledged and have been fully considered.  Claims 1, 4-10, 12-14, and 16-23 are now pending.  Claims 2, 3, 11, and 15 are cancelled; no claims have been amended or added; claims 5-9, 14, 16-18, 22, and 23 are withdrawn.  Claims 1, 4, 10, 12, 13, and 19-21 are now under consideration.  

OBJECTIONS/REJECTIONS WITHDRAWN

The rejection of claims 1, 4, 10, 12, 13, and 19-21 under 35 U.S.C. 112(a)/112 1st paragraph, lack of enablement, is withdrawn in light of the declaration filed 12/21/21, in which applicant clarified that the EC50 value of the cAMP route (1st column in Table 8) corresponds to stimulation of the Gi/Go pathway.  This correlation was not previously evident from the disclosure.  

OBJECTIONS/REJECTIONS MAINTAINED

The rejection of claims 1, 4, 10, 12, 13, and 19-21 under 35 U.S.C. 112(b)/112 2nd paragraph is maintained, as discussed below.



Claim Rejections - 35 USC § 112(b) or (pre-AIA ) 35 USC § 112 (2nd Par.)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4, 10, 12, 13, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 4, 10, 12, 13, and 19-21 are indefinite in the recitation "at least one (me)Lan moiety is present by insertion in sequence X4 through X13" in claim 1.  Specifically, the meaning of phrase "by insertion" is unclear.  Is this a product-by-process limitation where "by insertion" refers to a specific method if introducing the (me)Lan moiety?  If so, the process is unclear and undefined.  What are the steps involved in the process?  What is the structure implied by the process?  
Does "by insertion" require the insertion of one or more additional amino acids in the X4 through X13 portion of the sequence (general formula) recited in claim 1?  If so, the claim is indefinite for this additional reason since said insertion (e.g., the additional amino acid(s)) is undefined and would also appear to fall outside the scope of the sequence (general formula) recited in claim 1.  It is also unclear how such an undefined "insertion" would comport with the species election made by applicant on 5/10/18 (see also the interview summary dated 1/9/19).  Is the limitation "by insertion" met by the 
For the purposes of this Office Action, this term/phrase will be interpreted to be met by any of these interpretations, pending applicant's clarification of this issue.  

Response to Arguments

Applicant's arguments have been fully considered but are not persuasive.  Applicants argue that the phrase "by insertion" has the unique structural implication that within the stretch of X4-X13 there is at least one X which is a regular amino acid + half of a (me)Lan bridge (response, p. 11).  
While the examiner appreciates applicant's attempt to clarify the meaning of the claim in the response, the claim has not been amended.  Thus, the indefiniteness issue remains.  Applicant has not pointed to any part of the specification that would require the meaning proffered in the response to be necessarily read into the claims (e.g., a limiting definition in the specification).  Thus, although applicant has offered an opinion of what the claim is intended to mean in the arguments, the claim should be amended to clearly reflect said intended meaning to eliminate the indefiniteness issue.  Further, if the only meaning of "by insertion" is the presence of a (me)Lan bridge in X4-X13, the phrase "present by insertion" appears to be confusing and redundant.  

Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1, 4, 10, 12, 13, and 19-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over ZECRI I (US 2014/0142022; Priority to Oct. 24, 2012), ZECRI II (US 2015/0031604; Priority to Jul. 25, 2013), HILLMAN (US 2007/0037963; Pub. Feb. 15, 2007), HAAS (US 2010/0055146; Pub. Mar. 4, 2010) and optionally HAMADA (Hamada, J. et al. Int. J. Mol. Med. (2008), 22; 547-552).  
Zecri I discloses cyclic apelin peptides and compositions comprising them for the treatment of heart failure (title; abstract; [0023]).  Zecri I teaches a peptide of formula I which has 13 amino acid residues.  This corresponds to the structure X1-X14 of instant claim 1 wherein instant X1 is absent (elected species).  Zecri I teaches the structure X1-X13 wherein: 
X1 = pGlu (corresponding to instant X2), 

X3 = Pro (corresponding to instant X4), or Cys which is disulfide bonded to X7
X4 = Arg (corresponding to instant X5), or Cys which is disulfide bonded to X7
X5 = Leu (corresponding to instant X6), 
X6 = (corresponding to instant X7) is an amino acid linked by a monosulfide bond (–S–) to X12
X7 = His (corresponding to instant X8), or Cys which is disulfide bonded to X3
X8 = Lys (corresponding to instant X9)
X9 = Gly (corresponding to instant X10)
X10 = Pro (corresponding to instant X11)
X11 = Met (corresponding to instant X12)
X12 = an amino acid linked by a monosulfide bond (–S–) to X6
X13 = Phe (corresponding to instant X14)
See Zecri I at [0010]-[0014].  Note that Zecri I teaches that the X3 or X4 positions may be cyclized with the X7 position to give a cyclized ring of size i, i+3 or i, i+4.  
Like Zecri I, Zecri II discloses cyclic apelin peptides and compositions comprising them for the treatment of heart failure (title; abstract; [0034]).  Zecri II teaches a peptide of formulae I, II, or IV which has 13 amino acid residues ([0015], [0075], [0087]).  This corresponds to the structure X1-X14 of instant claim 1 wherein instant X1 is absent (elected species).  Zecri II teaches the structure X1-X13 wherein: 
X1 = pGlu (corresponding to instant X2), 
X2 = Arg (corresponding to instant X3), 
X3 = Pro (corresponding to instant X4), or Cys which is disulfide bonded to X7

X5 = Leu (corresponding to instant X6), 
X6 = Ser
X7 = Cys which is disulfide bonded to X3 or X4
X8 = Lys (corresponding to instant X9)
X9 = Gly (corresponding to instant X10)
X10 = Pro (corresponding to instant X11)
X11 = Met (corresponding to instant X12)
X12 = Pro (corresponding to instant X13)
X13 = Phe (corresponding to instant X14)
See Zecri II at [0015]-[0018], [0075]-[0082], [0087]-[0089].  Zecri II teaches such peptides have increased conformational stability, while maintaining an active conformation ([0009], [0012]).  
Therefore, Zecri I teaches the concept of apelin cyclized with a ring of size i, i+3 or i, i+4, and Zecri II directly embodies this concept in an apelin peptide that is substantially similar to that of Zecri I.  In light of the teachings of both Zecri I and Zecri II, it would have been prima facie obvious to one of ordinary skill in the art to prepare apelin cyclized with a ring of size i, i+3 or i, i+4 (specifically between positions X4 and X7 as in the elected species) since Zecri I suggests doing so, and since Zecri II directly embodies such apelin peptides (see structures II and IV of Zecri II).  While Zecri I teaches that either difulfide or monosulfide (thioether) bridges ([0012]) may be used to cyclize the peptides, neither Zecri reference appears to expressly teach a lanthionine (Ala-S-Ala) or a methyl lanthionine (meLan) (Abu-S-Ala or Ala-S-Abu) as defined in the instant application.  (Note: the instant 
However, Hillman discloses lanthionine (and methyl lanthionine) technology to prepare intramolecularly bridged polypeptides (title; abstract; Figs. 1-3).  Hillman teaches that although both disulfide and thioether (monosulfide) bonds may be used, lanthionine technology allows the preparation of bioactive peptides in vitro using well-established synthesis technology on a large scale, and overcomes problems of the prior art ([0007]-[0015], [0057]-[0058], [0086]).  
In the same field of endeavor, Haas discloses cyclic angiotensin analogs (title; abstract).  Haas teaches the use of lanthionine and methyl lanthionine bridges of the same ring sizes taught by Zecri I ([0031], [0069]-[0073], [0128]; Fig. 7).  
The lanthionine and methyl lanthionine bridges of both Hillman and Haas have the same structure as the lanthionine and methyl lanthionine bridges instantly claimed.  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a lanthionine or methyl lanthionine bridge, to provide a suitable cyclized apelin per Zecri (I or II).  One would have been motivated to do so since lanthionine and methyl lanthionine bridges are recognized in the art as suitable means to prepare conformationally constrained bioactive peptides, and since this technology is amenable to producing bioactive peptides in vitro using well-established synthesis technology on a large scale.  Therefore, using lanthionine or methyl lanthionine bridges to cyclize apelin amounts to no more than either 1) simple substitution of one known element (i.e., the lanthionine or methyl lanthionine bridge of Hillman/Haas) for another (the sulfide bridges of Zecri) to 
Regarding the properties recited in claims 1, 10, and 12, MPEP § 2112.01 states that if a composition is physically the same, it must have the same properties.  Thus, the properties recited in claims 1, 10, and 12 are presumed to be present in any peptide that meets the structural requirements of the claims, absent evidence to the contrary.  If this is not the case, then applicant is either missing essential subject matter from the claims, not enabled for the full scope of the claims, or both.  The cited combination of prior art renders the peptide of claim 1 obvious.  Thus, an artisan combining these references would arrive at a peptide having the properties recited in claims 1, 10, and 12.  In other words, the properties of the peptide flow from naturally from the structure of the peptide.  As long as the prior art renders obvious the claimed peptide structure
For example, regarding functional language, the MPEP states, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  See MPEP § 2114.  
Regarding Claims 19-21, Zecri 1 teaches that “…expression systems involve site-directed mutagenesis to introduce a nonsense codon … into the open reading frame encoding a polypeptide of the invention.  Such expression vectors are then introduced into a host that can utilize a tRNA specific for the introduced nonsense codon and charged with the non-natural amino acid of choice” ([0031]; see also Zecri II at [0040]).  Such non-natural amino acids may be converted to cyclic regions as described by Zecri I (see, e.g., [0295]).  
Although no further motivation is required, Hamada (previously cited) is cited as an optional reference since it further supports the finding of obviousness.  Hamada teaches that the amino terminal pyroglutamyl residue in pE-apelin-13 is considered to contribute to its stability, and that cyclization results in improved peptide stability and bioactivity (p. 551, 2nd col.).  Further Hamada teaches that the RPRL sequence at the amino terminus of apelin-13 is important in binding APJ ('Discussion', p. 551, 1st col.).  Moreover, Hamada teaches pE-apelin-13 which is (X1 absent) pERPRLSHKGPMPF (p. 549, top), and that cyclization at three different positions still maintains apelin activity.  Hamada teaches that peptide C4 provides inhibition of cAMP accumulation in cells at an EC50 of ~79 nM (thus between 0.1-200 nM) as compared to that of pE-apelin-13 (0.38 nM, Table 1).  As Table 1 shows, the EC50 value of peptide C4 and native apelin in APJ/293-T cells is within the claimed range (p. 550, 1st col.).  

Claims 1, 4, 10, 12, 13, and 19-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over ZECRI I (US 2014/0142022; Priority to Oct. 24, 2012), ZECRI II (US 2015/0031604; Priority to Jul. 25, 2013), HILLMAN (US 2007/0037963; Pub. Feb. 15, 2007), HAAS (US 2010/0055146; Pub. Mar. 4, 2010), POPE (SAT-655: The Endocrine Society's 94th Annual Meeting and Expo, Jun. 23-26, 2012) and optionally HAMADA (Hamada, J. et al. Int. J. Mol. Med. (2008), 22; 547-552).  
The teachings of Zecri I & II, Hillman, Haas, and Hamada are presented supra, and are incorporated herein.  
Although no further motivation is required, Pope (previously cited) is cited optional reference since it further supports the finding of obviousness.  
Hamada teaches that peptide C4 provides inhibition of cAMP accumulation in cells at an EC50 of ~79 nM (thus between 0.1-200 nM) as compared to that of pE-apelin-13 (0.38 nM, Table 1).  Therefore, as Table 1 shows, C4 is an APJ agonist, but is less potent than pE-apelin-13.  pE-apelin-13 differs from the minimal active unit of native apelin (apelin-12) by the pyroglutamyl residue which Hamada teaches “…is considered to contribute to its stability, but is not essential for its functional potency and binding at APJ” nd col.) and that cyclization results in improved peptide stability and bioactivity (p. 551, 2nd col.).  Further Hamada teaches that the RPRL sequence at the amino terminus of apelin-13 is important in binding APJ ('Discussion', p. 551, 1st col.).  
Pope teaches that the apelin receptor (APJ) is a G protein-coupled receptor (GPCR) which binds apelin (top three lines).  Further, “…upon the binding of apelin-13, APJ has been shown to internalize via a clathrin-coated vesicle dependent mechanism with recruitment of β-arrestin…” (lines 6-7).  Therefore, binding of APJ by apelin results in β-arrestin-dependent internalization of APJ.  
One of ordinary skill in the art would have expected the internalization of the apelin peptides of Zecri to be somewhat reduced relative to native apelin-13 an APJ agonist because cyclization results in improved peptide stability, and since the analogues taught by Hamada, each show lower receptor affinity than native apelin-13 (Table 1).  Since the combination of Zecri and Hamada teaches a cyclic apelin analog that exhibits less APJ binding affinity and Pope shows that apelin-13 binding to APJ results in beta-arrestin associated internalization of the receptor, one of ordinary skill in the art would recognize that cyclic analogs may be used to trigger the beta-arrestin associated internalization of APJ –and– various cyclic apelin analogs may be used to ‘tune’ the strength of the beta-arrestin associated internalization of APJ.  

Claims 1, 4, 10, 12, 13, and 19-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over ZECRI I (US 2014/0142022; Priority to Oct. 24, 2012), ZECRI II (US 2015/0031604; Priority to Jul. 25, 2013), HILLMAN (US 2007/0037963; Pub. Feb. 15, 2007), HAAS (US 2010/0055146; Pub. Mar. 4, 2010), POPE (SAT-655: The Endocrine Society's 94th Annual Meeting and Expo, Jun. 23-26, 2012), RINK (Rink, R., et al. J. Pharmacol. Toxicol. Methods (2010), 61; 210-218) and optionally HAMADA (Hamada, J. et al. Int. J. Mol. Med. (2008), 22; 547-552).  
The teachings of Zecri I & II, Hillman, Haas, Pope, and Hamada are presented supra, and are incorporated herein.  Although no further motivation is required, Rink (previously cited) is cited since it further supports the finding of obviousness.  
Rink teaches that peptide "Proteolytic breakdown may be prevented or reduced by cyclization" (p. 211, 1st col., top).  Further, Rink teaches a method to stabilize peptides by introducing a thioether bridges (p. 211, 2nd col., section 2.5, -CH2-S-CH2-, thus producing a lanthionine linkage; Fig. 1).  Rink reports that thioether bridging in Luteinizing Hormone Release Hormone (LHRH) showed little breakdown for both the natural and the thioether-bridged LHRH (Section 3.6, see Figure 7).  
While Rink teaches cyclization of LHRH and not apelin, Rink further teaches “Like LHRH about 50% of all therapeutic peptides are amidated and several have a pE residue.  It is therefore relevant, and well-known to any artisan in this field, that any stabilization method can be combined with these modifications of the peptide's termini.  However, modified peptide termini do not provide protection of cleavage sites within the peptide.  Cyclization is a well established way to make peptides resistant against breakdown by peptidases” (p. 217, 2nd col., top).  
Further regarding the limitation of a T50 of at least 3 hours (instant claim 12), Rink teaches that in plasma, "…little if any breakdown at all was observed for both the natural (less than 20% in 2 h) and the thioether-bridged LHRH (less than 12% in 2 h)" (Section 3.6, see Figure 7).  Rink does not specifically use rat plasma in experimentation.  However, rat plasma would have been an obvious choice to investigate whether plasma 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the bridging of two amino acid residues by a lanthionine bridge as suggested by Zecri and taught by Hillman and Haas would result in a more stable peptide in the presence of peptidases and that the resultant peptide would be more resistant than the native, linear peptide in resistance against breakdown by peptidases as taught by Rink (p. 217, 2nd col.).  One would have a reasonable expectation of success because Rink teaches "Cyclization is a well established way to make peptides resistant against breakdown by peptidases" (p. 217, 2nd col.).  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  
The examiner appreciates applicant's clarification in the declaration that the EC50 value of the cAMP route (1st column in Table 8) corresponds to stimulation of the Gi/Go pathway (see item #4 of the declaration).  This correlation was not previously evident from the disclosure as the claims do not use the same language that is used in the specification, and since the specification is not clear on this point.  The declaration clarifies that any peptide structure encompassed by the instant claims that does not exhibit an increase in signaling via the Gi/G0 pathway relative to the β-arrestin pathway as compared to linear apelin (e.g., having a β-arrestin/cAMP ratio of 7 or less according to Table 8) is 
However, applicant is requested to clarify one point made in the declaration and arguments.  Specifically, declarant stated that the elected species is pEApeI3c (see item #5 of the declaration, and applicant's arguments on p. 10 of the response).  However, pEApeI3c does not appear to be the same as applicant's elected species.  While pEApeI3c appears to be the closest peptide structurally to applicant's elected species in Table 8, pEApeI3c differs from the elected species in the absence of the histidine residue at the instant X8 position.  The species election was clarified in the interview summary dated 1/9/19, where applicants stated the elected species was: pGlu-Arg-Pro-meLan-Arg-Leu-Ala-meLan-His-Lys-Gly-Pro-Met-Pro-Phe or, in single letter notation, pERPmeLanRLAmeLanHKGPMPF.  Applicant is requested to clarify the structure of pEApeI3c in relation to the elected species on the record in response to this Office Action.  It is noted that pEApeI3c does not feature a His residue at the X8 position (or anywhere in the peptide).  
Applicants argue that the fact that a certain result or characteristic may occur or be present is not sufficient to establish inherency (response, p. 13).  
However, it is undisputed that all properties of a composition are inherent (see p. 12 of the 3/4/21 response).  Applicant has provided no evidence that the recited properties are not an inherent characteristic of the claimed peptide structures.  
Applicants argue that the claimed results are unpredictable (response, pgs. 13-14).  
Obviousness cannot be avoided simply by a showing of some degree of See In re Corkill, 771 F.2d 1496, 1500 (Fed.Cir.1985) ("Although [the inventor] declared that it cannot be predicted how any candidate will work in a detergent composition, but that it must be tested, this does not overcome [the prior art's] teaching that hydrated zeolites will work."); see also Brown & Williamson Tobacco Corp. v. Philip Morris Inc., 229 F.3d 1120, 1125 (Fed.Cir.2000); Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 809 (Fed.Cir.1989); In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed.Cir. 1986).  Indeed, a rule of law equating unpredictability to patentability, applied in this case, would mean that any new salt— including those specifically listed in the '909 patent itself—would be separately patentable, simply because the formation and properties of each salt must be verified through testing.  This cannot be the proper standard since the expectation of success need only be reasonable, not absolute. Merck, 874 F.2d at 809; In re O'Farrell, 853 F.2d 894, 903 (Fed.Cir. 1988).  Office personnel should not withdraw any rejection solely on the basis that the invention lies in a technological area ordinarily considered to be unpredictable.  See MPEP § 2145(X)(E).  
Further, regarding the limitation of an increase in signaling via the Gi/G0 pathway relative to the β-arrestin pathway as compared to linear apelin, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Applicant suggests that unexpected results have been presented (response, pgs. 13-14).  
However, the results cited by applicant are expected, not unexpected.  First, nd col.).  Additionally, Rink teaches that peptide "Proteolytic breakdown may be prevented or reduced by cyclization" (p. 211, 1st col., top).  Further, Rink teaches a method to stabilize peptides by introducing a thioether bridges (p. 211, 2nd col., section 2.5, -CH2-S-CH2-, thus producing a lanthionine linkage; Fig. 1).  Rink reports that peptides cyclized with thioether bridging showed little breakdown (Section 3.6, see Figure 7).  
Second, a lower affinity at the APJ receptor, and thus reduced β-arrestin recruitment, would have been expected when using cyclized apelin analogues compared to the normal linear apelin peptides.  Specifically, Pope teaches that the apelin receptor (APJ) is a G protein-coupled receptor (GPCR) which binds apelin (top three lines).  Further, “…upon the binding of apelin-13, APJ has been shown to internalize via a clathrin-coated vesicle dependent mechanism with recruitment of β-arrestin…” (lines 6-7).  Therefore, binding of APJ by apelin results in β-arrestin-dependent internalization of APJ.  As evidenced by Hamada, cyclic apelin analogues show lower receptor affinity than native apelin-13 (Table 1).  Because cyclization of apelin results in lower receptor binding affinity, one of ordinary skill in the art would have expected the internalization of the apelin peptides of Zecri, and therefore β-arrestin recruitment, also to be somewhat reduced relative to native apelin-13.  These results are not unexpected.  

Summary/Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658